DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (as detailed in the Restriction Requirement from 12/7/2021) in the reply filed on 12/10/2021 is acknowledged.  Claims 9-20 are hereby withdrawn from further consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admission in the specification in view of Frelich, US 7,497,641 B1 and Vandendriessche et al., US 2017/0367266 A1.
Regarding claim 1, Applicant admits in the specification that screed assemblies for paving machines having a main frame, a main screed, and a screed plate are known in the art ([0002]-[0003]).
Frelich discloses that in a paving machine with a screed, the screed is relatively heavy; when paving, much of the weight of the screed is supported by the work surface on which the screed is riding, but during transport when the screed is raised, the center of gravity of the paving machine changes significantly such that the stability of the paving machine can suffer when driven during transport.  Vandendriessche teaches a support wheel for a harvester that is folded upward so that it does not touch the ground during harvesting (Abstract) and in transport position the wheel is folded downward to engage the ground to allow the support wheel to bear at least a part of the weight of the header to reduce the front axle load of the harvester ([0026]).  It would have been obvious to one of ordinary skill in the art to modify a conventional screed assembly for a paving machine to have an overload support system (foldable support wheel) mounted on the screed assembly in view of Frelich’s and Vandendriessche’s disclosures to provide stability and support to the paving machine during transport.  The resulting combination includes the overload support system (foldable support wheel) being configured to contact a surface extending beneath the screed assembly and to support the screed assembly during transport on the surface.
Regarding claim 2, the resulting combination as detailed in claim 1 includes the overload support system being adjustable between raised (folded upward) and lowered (folded downward) positions.
Regarding claim 3, Vandendriessche further discloses that the harvester has a hydraulic system on board to operate the arm of the foldable support wheel so that physical handling of the support 
Regarding claim 4, the overload support system of the resulting combination includes an overload wheel that contacts the surface (Vandendriessche’s [0026]).
Regarding claim 5, Vandendriessche further discloses two overload support systems with a first support wheel and a second support wheel (Figure 5).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to have two overload support systems mounted on opposite sides of the screed assembly to have greater stability.
Regarding claim 6, the resulting combination makes obvious a single overload support system mounted on the rear of the screed assembly, since the rear of the screed would change the center of gravity.
Regarding claim 7, the Examiner takes Official Notice that a wheel that contacts and traverses the ground is known to have a shock absorbing assembly.  It would have been obvious to one of ordinary skill in the art to modify the overload support system of the resulting combination to have a shock absorbing assembly to be able to better traverse uneven surfaces.
Regarding claim 8, the resulting combination includes the screed assembly being mounted to a paving machine.  Any conventional paving machine must have a machine frame, a plurality of traction devices, and a power source in order for the paving machine to even function.  Applicant has admitted in the specification that a paving machine with a hopper is known in the art ([0002]).  It would have been obvious to one of ordinary skill in the art to mount the screed assembly of the resulting combination on a paving machine which includes a machine frame, a plurality of traction devices, a power source, and a hopper since that is a conventional paving machine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  Wiktor, US 2020/0095736 is cited for disclosing that a raised screed in transport position imparts more pressure on the paving machine’s frame.  Jongmans et al., US 2019/0320585 is cited for teaching support wheels that are pivotable between a ground engaging position for transport and a retracted position.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671